Defendant’s counsel in this criminal case seeks to appeal from the district court’s order denying his motion to withdraw. Because the order he seeks to appeal from is not a final appeal-able order, the appeal is dismissed. See In re Burlington Bagel Bakery, Inc., 150 Vt. 20, 21, 549 A.2d 1044, 1045 (1988) (final and appealable order must end litigation on merits or conclusively determine rights of parties, leaving nothing for court to do but execute judgment); Messih v. Lee Drug, Inc., 220 Cal. Rptr. 43, 45 (Ct. App. 1985) (ruling on attorney’s motion to withdraw is nonappealable interim order); cf. Chaker v. Chaker, 147 Vt. 548, 548 n.*, 520 A.2d 1005, 1006 n.* (1986) (applying VR.A.E 2 to review as interlocutory appeal trial court’s ruling on attorney’s motion to withdraw); 19 J. Moore, Moore’s Federal Practice 202.11[8][b], at 61 (3d ed. 1998) (given related decisions by United States Supreme Court, orders denying disqualification of attorneys in criminal cases are most likely not appeal-able under final judgment rule).